United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-7050                                                September Term, 2020
                                                                      1:20-cv-01117-UNA
                                                       Filed On: October 30, 2020
Brud Rossmann, Esquire,
           Appellant

       v.

Terrence Austin, Esquire, et al.,
            Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson and Katsas, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and appendix filed by appellant. See Fed.
R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s order filed June 1, 2020, be
affirmed. The district court properly dismissed the case without prejudice for lack of
subject matter jurisdiction, because the complaint neither established federal question
nor diversity of citizenship jurisdiction. See Fed. R. Civ. P. 12(h)(3); 28 U.S.C. §§ 1331,
1332; see also Johnson v. Robinson, 576 F.3d 522, 522 (D.C. Cir. 2009) (per curiam)
(“Federal court jurisdiction must affirmatively appear clearly and distinctly. The mere
suggestion of a federal question is not sufficient to establish the jurisdiction of federal
courts.”) (quoting Bilal v. Kaplan, 904 F.2d 14, 15 (8th Cir. 1990) (per curiam)).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk